United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Hampton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1825
Issued: March 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2012 appellant filed a timely appeal from the July 2, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden to modify OWCP’s July 30, 1999 loss
of wage-earning capacity (LWEC) determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In 1974, appellant, a 38-year-old air traffic control specialist, sustained an occupational
injury in the performance of duty. OWCP accepted his claim for depressive reaction and
hypertension.2 Appellant received compensation for total disability and medical benefits.
A November 23, 1998 investigative memorandum from the United States Department of
Labor’s Office of the Inspector General (OIG) detailed appellant’s substantial work as a
photographer. As OWCP’s statement of accepted facts summarized, from approximately
August 1988 to October 1996 appellant operated a home-based photography business called
“Donnie’s Studio 10.” While self-employed in this business, he was known to have performed
many different assignments, including group photography, portrait photography and special
events photography. Appellant maintained a studio at his home in a converted pool house.3
OWCP’s rehabilitation specialist determined that the duties appellant performed as a
photographer best fit those of a Still Photographer, from the Dictionary of Occupational Titles
(DOT), a category that included Studio Cameraman, Wedding Photographer and Commercial
Photographer. A labor market survey confirmed the local availability of the selected position on
both a part-time and full-time basis and provided relevant salary information.
Notwithstanding the opinion of Dr. William H. Biggers, the attending Board-certified
psychiatrist, that appellant had neither the skills nor the physical capacity to work as a
professional photographer, on July 30, 1999 OWCP issued a LWEC determination that reduced
his wage-loss compensation to reflect his capacity to earn some wages as a Studio Cameraman
and Wedding Photographer.4 Appellant continued to receive compensation for the partial LWEC
caused by his employment injury.5
OWCP denied modification of its LWEC determination on several occasions. On
April 24, 2012 appellant again requested modification. In support thereof, he submitted a
2

Beginning in 2005, OWCP modified and expanded its acceptance of appellant’s claim: major depression,
recurrent episode, in partial or unspecified remission; malignant hypertension; hypertensive retinopathy; anxiety
state, unspecified; post-traumatic stress disorder; coronary atherosclerosis; atrial fibrillation; erectile
dysfunction/impotence of organic origin.
3

One witness stated that the studio had automated drop scenes and lighting that could be moved by a control
panel. This witness, who knew appellant for more than 36 years and was himself an air traffic controller, estimated
in 1996 that appellant had been engaged in commercial photography for 12 to 15 years.
4

An OWCP hearing representative found that appellant had demonstrated his functional capacity to work as a
Studio Cameraman. But as there was no evidence to support the presumption that appellant could earn additional
wages as a Wedding Photographer, the hearing representative set aside that part of the LWEC determination.
5

The Board would later determine that appellant forfeited his compensation for certain periods because he
knowingly failed to report his work as a photographer. The Board found that appellant’s defense -- it was only a
hobby that involved family and friends and that payments covered only expenses without a profit -- was clearly
inconsistent with the evidence. Further, the Board found that he was at fault in creating the resulting overpayment
of compensation because he failed to provide information that he knew or should have known was material and
because he made statements as to a material fact which he knew or should have known were incorrect. Docket No.
02-506 (issued July 7, 2003).

2

number of medical reports. Two of them, from Dr. Glenn K. Harris, a Board-certified
cardiovascular medicine specialist, supported appellant’s referral to a dentist and speculated that
it was possible his history of hypertension may be a contributing factor to his valvular heart
disease.
Dr. Roger A. Marrero, a Board-certified family physician treating appellant for
hypertension and related conditions, explained that hypertension tends to worsen over time and
that he was at risk for stroke or heart attack. He noted that there were no medical reports
indicating that appellant had recovered from his employment injury to the point that he could
return to any gainful employment. “In the past [appellant] has taken pictures of friends as a
hobby and has not received any wages.”6 Dr. Marrero added that appellant’s depression had
been an aggravating factor for his hypertension and was a factor that has prevented him from
being gainfully employed. He believed that it was a mistake to classify appellant as suitable for
professional photography. “[Appellant] has a history since 1974 of his hypertension getting out
of control and a factor for atrial fibrillation and coronary atherosclerosis; now his hypertension is
a contributing factor for mild aortic valve stenosis and mild-to-moderate mitral regurgitation….”
Dr. Biggers explained that during the period 1988 to 1996, when it was “alleged” that
appellant was conducting a photography business, he was seeing appellant for psychotherapy
every other week for the same disabling anxiety, depression and suicidal ideation that was
reported in 1974. These conditions contributed to bizarre and inappropriate behavior, problems
staying focused, clinical depression and hypersomulance, all resulting in a sedentary lifestyle that
continued to date. Dr. Biggers observed that, if appellant had continued as an air traffic
controller, it was not unlikely that he would have suffered further complications with his
hypertension and that his suicidality would have become a more significant factor. Further, if
appellant had been self-employed in photography, it was likely the same issues would have been
present.
Dr. Biggers indicated that he did not know from appellant or from appellant’s close
friend, another air traffic controller whom Dr. Bigger treated, that appellant had been engaged in
professional photography. He acknowledged that appellant had photography business cards but
did not have a photography business and did not have training in photography. Dr. Biggers
described appellant’s involvement in courtesy photography as occasional, less than two to three
hours a week with weeks and months of activities that did not include photography.
Dr. Biggers noted that appellant’s suicidal ideation had become more pronounced over
the years. He stated that he had been appellant’s treating physician for anxiety, depression and
suicidal ideation since 1977, which was stress related and disabling and indicated that appellant
was not suitable for gainful employment or to be self-employed in photography.
In a later report, Dr. Biggers repeated that appellant’s condition was disabling in 1974
and remained a disabling factor to date “as it continues to worsen as indicated by [post-traumatic
stress disorder].” He continued to argue that appellant’s amateur activities could hardly be
6

The OIG’s investigative memorandum provided copies of invoices, bank records and canceled checks showing
that appellant did receive money for his services. In 1991, for example, he earned $974.13 from Bellwether, Inc., a
business in Hampton, Georgia, which hired appellant several times.

3

classified as a full-time commercial photographer and that his swimming pool bath house was
hardly suitable for a commercial photography studio. Dr. Biggers repeated that appellant had no
training and earned no money from photography or any other gainful employment since the date
of injury.7
Dr. Biggers noted that in any case appellant stopped any involvement in photography in
1996 because his depressive condition, accepted in 1974, had worsened, as indicated by posttraumatic stress disorder and more intense thoughts of suicidal ideation. “If [appellant] did
photography after 1996, it is likely the stress could have contributed to his suicide.” Dr. Biggers
repeated that the same psychiatric conditions reported in 1974 have continued without
interruption, preventing appellant from being gainfully employed.
Dr. Biggers made many of these same points in later reports, noting that he had never
reported appellant’s condition improved to the point that he could be gainfully employed. He
stated that appellant did not spend enough time in photography to consider it a hobby.8 Finally,
Dr. Biggers stated that had OWCP requested a psychiatric examination of appellant on July 30,
1999, the examination would have indicated that he was not suitable for gainful employment
since his date of injury because of his low tolerance for stress and a change in these conditions
had not taken place. He repeated that appellant was classified in error as a professional
photographer or studio cameraman or as otherwise gainfully employed.
On July 2, 2012 OWCP denied modification of its LWEC determination. Citing medical
reports from 1997 to 1999, including reports from Dr. Biggers, OWCP observed that appellant’s
hypertension in 1999 became uncontrolled secondary to severe pain with rising sympathetic tone
associated with progressive osteoarthritis pain, unrelated to his employment injury and requiring
bilateral hip replacements, following which his pain improved and his hypertension once again
became manageable. Thus, OWCP noted, it appeared that the worsening of appellant’s disability
after July 1999 was unrelated to his injury claim. “In your case, you have not shown that the
disability after the LWEC determination of July 30, 1999 was a result of the natural
consequence/progression of your accepted [injury]-related conditions but rather was caused and
due to an intervening nonwork[-]related medical condition, namely, osteoarthritis of the hips,
which resulted in a total replacement of the hips.”
OWCP reminded appellant that the OIG investigation was thorough and convincing and
presented overwhelming evidence (invoices, canceled checks, brochures, witness statements)
supporting that he operated a business taking photographs for weddings and birthdays, among
other things. Yet appellant continued to submit the same medical reports from physicians
claiming that he did not work as a photographer and had been totally disabled as a result of his

7

The record indicates that after his date of injury appellant ran for and served as a City Councilman and later ran
for Mayor. He also served as a campaign manager in the 1992 race for Henry County Sheriff.
8

As the OIG investigative memorandum in 1998 reflects: “[Appellant] maintains that his photography was
merely a ‘hobby’ of his … and that he did not consider it self-employment, or a business.” Appellant stated that he
had convinced people that he was operating a photography business so that it would not appear that he, being such a
young person, was not working. As the Board indicated earlier, Dr. Marrero reported that appellant had engaged in
photography as a hobby but received no wages.

4

federal employment since 1974. OWCP found that these reports were not based on a complete
and accurate factual and medical background.
Appellant argues on appeal that the medical reports from Dr. Biggers and Dr. Marrero
indicate the original rating was in error and that his condition had clearly worsened.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his or her duty.9 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.10
Section 8115(a) of FECA provides that in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his or her actual earnings,
if his or her actual earnings fairly and reasonably represent his or her wage-earning capacity. If
the actual earnings of the employee do not fairly and reasonably represent his or her wageearning capacity or if the employee has no actual earnings, his or her wage-earning capacity as
appears reasonable under the circumstances is determined with due regard to the nature of his or
her injury, the degree of physical impairment, his or her usual employment, his or her age, his or
her qualifications for other employment, the availability of suitable employment and other
factors or circumstances which may affect his or her wage-earning capacity in his or her disabled
condition.11
Once the LWEC is determined, a modification of such determination is not warranted
unless there is a material change in the nature and extent of the injury-related condition, the
employee has been retrained or otherwise vocationally rehabilitated or the original determination
was, in fact, erroneous. The burden of proof is on the party attempting to show modification of
the award.12
ANALYSIS
To support his most recent request for modification of OWCP’s July 30, 1999 LWEC
determination, appellant submitted a number of medical reports. Those from Dr. Harris, the
cardiologist, supporting appellant’s referral to a dentist and the possibility of a connection
between hypertension and valvular heart disease, do not appear to be directly relevant to the
1999 LWEC determination. The physician did not address whether appellant was medically
disabled from taking photographs.

9

5 U.S.C. § 8102(a).

10

20 C.F.R. § 10.5(f).

11

5 U.S.C. § 8115(a)

12

Daniel J. Boesen, 38 ECAB 556 (1987).

5

Dr. Marrero, the attending family physician, observed as a general matter that
hypertension tends to worsen over time and that appellant was at risk for stroke or heart attack.
He noted that appellant had a history since 1974 of his hypertension getting out of control, being
a factor for atrial fibrillation and coronary atherosclerosis and now contributing to mild aortic
valve stenosis and mild-to-moderate mitral regurgitation. But Dr. Marrero did not explain how
any of this prevented appellant from taking photographs or otherwise meeting the light physical
demands of a Still Photographer, as described in the DOT. Medical conclusions unsupported by
rationale are of little probative value.13
Further, it does not appear that Dr. Marrero reviewed the OIG’s investigative
memorandum and attachments. It appears that he based his opinion instead on the history that
appellant provided: taking pictures of friends as a hobby, not receiving any wages. As the
Board found in 2003, such a history is clearly inconsistent with the evidence. Appellant was not
entirely forthcoming to OWCP and apparently has not been entirely forthcoming to his
physicians, about the nature and extent or even the existence of his photography-related
activities. This critically undermines the opinion his physicians are offering that he had no
capacity to earn wages after 1974. Medical conclusions based on inaccurate or incomplete
histories are of little probative value.14
The opinion of Dr. Biggers, the attending psychiatrist, suffers the same deficiencies. He
does not appear to accept that appellant operated a photography business during the period 1988
to 1996. Dr. Biggers dismisses the idea as an allegation: he saw appellant in psychotherapy
every other week during this period for the same disabling anxiety, depression and suicidal
ideation that was recorded in 1974 and if appellant had been engaged in such activity, he or his
close friend, who was also a patient, would have mentioned this to him. He appears to accept
appellant’s long-standing story that he had some photography business cards made up as a
charade, but such a history is inconsistent with the record and critically undermines his
psychiatric opinion.
Dr. Biggers explained that, if appellant had continued as an air traffic controller, it was
not unlikely he would have suffered further complications with his hypertension and more
significant suicidal ideations and if appellant had been self-employed in photography, he likely
would have had the same issues.
First, appellant was self-employed in photography. Second, it is not apparent how the
stress of being an air traffic controller can be compared to the stress of being a Still
Photographer. One might assume that photography was in some way a beneficial activity for
appellant, something he found sufficiently interesting or productive or enjoyable or relaxing that
he willingly engaged in it for a period of some years. If photography would likely cause the
same issues he experienced as an air traffic controller, it seems counter-intuitive that he would

13

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

14

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

6

choose to engage in such activity. Dr. Biggers did not rationally explain his opinion in this
regard.
To be clear, it was not necessary for OWCP to establish that appellant had worked as a
full-time Studio Cameraman prior to 1999, nor was it necessary for OWCP to establish that he
profited from each transaction. It was sufficient that he had demonstrated his capacity to
perform that kind of work over a period of time and that such work was reasonably available in
the local labor market. This showed that appellant was no longer totally disabled for all work as
a result of his work injury and that he had the capacity to earn at least some wages as a
photographer, for which OWCP adjusted his compensation for wage loss.
Dr. Biggers noted that appellant’s suicidal ideation had become more pronounced over
the years. He stated that appellant’s condition continued to worsen, as indicated by posttraumatic stress disorder, but he did not explain how this prevented appellant from taking
photographs. Dr. Biggers asserted that if appellant performed photography after 1996, the stress
likely could have contributed to suicide. He did not identify this stress or attempt to reconcile it
with appellant’s choice to pursue photography in such a meaningful way over a period of years,
nor did he explain why appellant could no longer perform that activity.15
Dr. Marrero and Dr. Biggers have zealously supported appellant’s attempt to modify the
1999 LWEC determination, but their opinions are weakened by an inaccurate and noncredible
factual history, a history that appellant has long related and one that this Board has found to be
inconsistent with the record. Their opinions are also weakened by insufficient medical rationale.
It is not necessary that the medical opinion evidence be so conclusive as to remove all doubt. The
evidence required is only that necessary to convince the adjudicator that the conclusion drawn is
rational, sound and logical.16 Neither physician has supported his opinion with a convincing
medical explanation.
Accordingly, the Board finds that appellant has not met his burden to show that
modification of OWCP’s 1999 LWEC determination is warranted. Appellant has not shown that
a material change in the nature and extent of his injury-related condition has medically
disqualified him from being a Still Photographer, as described in the DOT. He has not shown
that the 1999 LWEC determination was, in fact, erroneous.17 The Board will therefore affirm
OWCP’s July 2, 2012 decision denying modification.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.

15

If Dr. Biggers meant to state that appellant did not suffer from post-traumatic stress disorder in 1974 or shortly
thereafter, but only developed the condition many, many years later, he needs to explain that phenomenon in greater
psychiatric detail.
16

Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein.

17

The third criterion, showing that the employee has been retrained or otherwise vocationally rehabilitated, is a
burden usually carried by OWCP in its attempt to modify a LWEC determination.

7

CONCLUSION
The Board finds that appellant has not met his burden to show that modification of
OWCP’s July 30, 1999 LWEC determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 14, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

